NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 14, 2018
                                 Decided June 14, 2018

                                         Before

                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 17-1457

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Northern District of Illinois,
                                              Western Division.
      v.
                                              No. 15 CR 50002-1
STEPHEN T. ANGERMAN,
     Defendant-Appellant.                     Frederick J. Kapala,
                                              Judge.


                                       ORDER

        Stephen Angerman pleaded guilty to bank fraud, money laundering, and
testifying falsely in a bankruptcy proceeding, see 18 U.S.C. §§ 1344, 1956(a)(1)(B)(i),
152(2), and was sentenced to 26 months’ imprisonment and ordered to pay $582,513.35
in restitution to the banks he defrauded. Angerman filed a notice of appeal, but his
appointed lawyer asserts that the appeal is frivolous and moves to withdraw under
Anders v. California, 386 U.S. 738 (1967). Angerman did not respond to counsel’s motion.
Because counsel’s analysis appears to be thorough, we limit our review to the subjects
she discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States
v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 17-1457                                                                         Page 2



       In her Anders submission, counsel informs us that Angerman does not wish to
withdraw his guilty plea, and thus she appropriately refrains from discussing the
adequacy of the plea colloquy or the voluntariness of the plea. United States v. Konczak,
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir.
2002).

        Angerman has informed counsel that he wants to challenge only the order of
$393,611.47 in restitution to one of the four banks, Alliant Credit Union, for an unpaid
mortgage. Counsel explains that Angerman could challenge that calculation in three
ways. First, Angerman could argue, as he did in the district court, that he should have
received credit for two payments he allegedly made to the bank. But counsel correctly
rejects that argument because Angerman acknowledged that the payments do not
appear on the loan statement, and there is no evidence that his payments went toward
the principal due on the mortgage.

       Second, counsel considers whether Angerman could contest the district court’s
calculation of the mortgage property’s value. The district judge deducted the
foreclosure sale price from the amount owed on the mortgage, but Angerman could
argue that the judge should have deducted the property’s fair market value instead. The
argument, however, would be frivolous because the Mandatory Victims Restitution Act
of 1996 requires offenders to pay the value of the property less “the value (as of the date
the property is returned) of any part of the property that is returned,” 18 U.S.C.
§ 3663A(b)(1)(B)(ii), and it is undisputed that the property’s value is measured “by the
amount of money the victim received in selling the collateral.” Robers v. United States,
134 S. Ct. 1854, 1856 (2014) (emphasis added).

        Finally, counsel evaluates whether Angerman could argue that the restitution
order should have excluded the $212,500 in expenses that Alliant paid to a third party
to vacate a tax deed on the property. The district judge included the payment in the
restitution award because it was the “actual cost” incurred by Alliant to obtain clear
title. Counsel properly concludes that any challenge to the restitution amount would be
frivolous because damages to the property are losses recoverable under the MVRA,
see United States v. Scott, 405 F.3d 615, 619–20 (7th Cir. 2005), and costs incurred to
mitigate damage to the property’s value—such as paying real estate taxes before a
foreclosure sale or paying maintenance and utilities expenses to preserve the
collateral—fall within that category. See United States v. Robers, 698 F.3d 937, 955
(7th Cir. 2012), aff’d, 134 S. Ct. 1854 (2014).
No. 17-1457                                                              Page 3



      Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.